Citation Nr: 1809544	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  13-28 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, to include bipolar disorder, depressive disorder, mood disorder, and PTSD.
  
2. Entitlement to service connection for a psychiatric disorder, to include bipolar disorder, depressive disorder, mood disorder, and PTSD.


REPRESENTATION

Veteran represented by:	Colorado Department of Veteran Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to September 1992, with service in Vietnam and Southwest Asia. This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  

The issue of service connection for a psychiatric disorder, to include bipolar disorder, depressive disorder, mood disorder, and PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence associated with the file after the March 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder.



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder, to include bipolar disorder, depressive disorder, mood disorder, and PTSD. 38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. 
§ 3.156 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017). In light of the Board's favorable decision to reopen the issue on appeal, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim are moot.

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final. 38 U.S.C. §§ 7104, 7105 (2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017). A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C. 
§ 5108 (2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (2017). For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement. Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence. 38 C.F.R. § 3.156(c)(1). 

To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a June 2002 rating decision, the RO denied service connection for an acquired psychiatric disorder finding that the VA examination did not find PTSD, and that dysthymia, the sole psychiatric disability found upon examination, was not shown in service. Thereafter, no communication from the Veteran was received until July 2006. The Veteran did not appeal that decision nor submit new and material evidence within one year. The rating decision is thus final based on the evidence then of record. See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

In a November 2006 rating decision, the RO denied service connection for PTSD finding that new and material evidence was not submitted. The RO noted that the new evidence was not material as it showed that although the Veteran was screened for PTSD, he did not meet the criteria for a diagnosis of PTSD. The Veteran submitted additional psychiatric records thereafter. In a March 2008 rating decision, the RO again denied service connection for PTSD finding that no new and material evidence was submitted. The Veteran did not appeal that decision nor submit new and material evidence within one year. Thereafter, no communication from the Veteran was received until May 2011. The rating decision is thus final based on the evidence then of record. See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the March 2008 rating decision included 1) service treatment records (STRs); 2) October 2001 and November 2007 VA examinations; and 3) VA treatment records. The STRs were silent for any psychiatric symptoms or diagnoses.  The 2001 VA examination noted that PTSD was not diagnosed but that dysthymic disorder was.  The examiner noted that further testing for PTSD should be undertaken and that it wasn't clear that his depressive symptoms were related to service.  The 2007 VA examination diagnosed dysthymia and found that it was not possible to determine if it originated in service.  

Evidence submitted after the March 2008 decision includes 1) VA treatment records through 2016; 2) June 2012 and May 2013 VA examinations; 3) August 2012 lay statements from the Veteran's family; 4) a private psychiatric evaluation conducted in September 2012; and 5) the Veteran's testimony presented before the Board in January 2017. The private psychiatric evaluation conducted in September 2012 diagnosed severe PTSD, bipolar mood disorder mixed with psychiatric features, and severe major depressive disorder with psychotic features. 

The Board finds that new and material evidence has been presented. The evidence, including the private treatment records showing current diagnoses, is new because it was not previously submitted to VA. The evidence is material because it relates to unestablished facts necessary to establish the claim - specifically evidence of a diagnosis of PTSD. See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167. Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial. See 38 C.F.R. § 3.156(a). Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened. Justus, 3 Vet. App. at 513. Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. at 117. Accordingly, for all of the above reasons, the Veteran's claim is reopened. 


ORDER

New and material has been presented, and the claim for entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, depressive disorder, mood, and PTSD.


REMAND

First, remand is required to attempt to obtain VA treatment records. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C. 
§ 5103A (2014); 38 C.F.R. § 3.159(c) (2017). This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency. 38 C.F.R. § 3.159(c)(2). In an October 2001 VA examination, the Veteran reported that he was receiving psychiatric treatment at the Saginaw, Michigan VA Medical Center. Medical records from Saginaw are not associated with the claims file.  Therefore, remand is required to obtain and associate with the claims file complete VA treatment records.

Second, where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that, taken together, the VA medical opinions of record are unclear.

The Veteran was afforded a VA examination in October 2001. The claims file was not available for review. The diagnosis was dysthymic disorder and the examiner opined that the Veteran did not meet the criteria for PTSD. It was noted that his performance on some of the psychometric tasks was consistent with the re-experience, avoidance, and increased arousal seen in patients diagnosed with PTSD. However, the examiner found that the Veteran also presented as being distressed overall and his report of symptoms might instead be a general response to stress. Accordingly, the examiner found that the Veteran's performance on the tasks neither clearly confirmed nor refuted a diagnosis of PTSD.  In a November 2007 VA examination, the Veteran was diagnosed with dysthymia. The examiner noted that it was not possible to determine if it originated in his military service. The examiner also noted the Veteran's tendency to over report symptoms.

The Veteran was afforded a VA examination in June 2012. In discussing the psychological tests provided to the Veteran, the examiner noted that the Veteran's Minnesota Multiphasic Personality Inventory-2 test (MMPI-2) was psychometrically invalid due to over-reporting of symptoms. The examiner found that the Veteran portrayed a non-credible level of psychological dysfunction and the MMPI-2 was uninterpretable. The examiner noted that the Veteran's examination was positive for depressive disorder and negative for anxiety disorder. The examiner found that there was "no compelling evidence" that the Veteran's depressive disorder was caused by or a result of his military service. 

The Veteran was again afforded a VA examination in May 2013. The diagnoses were depressive disorder NOS and alcohol abuse. The examiner noted that the Veteran had PTSD-like symptoms of hypervigilance and nightmares, but not enough to merit a distinct diagnosis. The examiner opined that the condition was less likely than not incurred in or caused by service, explaining that the Veteran had experienced significant tragedies, but that they did not meet the DSM-IV criteria for PTSD. The examiner noted that this determination can be largely subjective, but even if the events were determined to meet Criteria A1 and A2, his symptoms (Criteria B, C, and D) did not meet criteria, as most of his symptoms could be accounted for by his other psychiatric and mental conditions. The examiner noted that by the Veteran's self-report, he met criteria for a depressive disorder. The examiner explained that the consensus among previous treatment providers was that the Veteran's most likely diagnosis was a depressive disorder and an alcohol use disorder. The examiner concluded that the Veteran had a depressive disorder, and this depressive disorder was less likely as not caused by or the result of his military experiences because there was no evidence that his depressive disorder was caused by or aggravated by his military service or a service connected disability. 

Clarification is needed to address the conflicting medical evidence. First, the Board notes that the VA examinations of record do not address why the Veteran's reported in-service events do not meet the criteria for PTSD; it appears that it is due to alleged over-reporting of symptoms but the 2013 VA examination is unclear in that regard. Second, there are not opinions regarding each psychiatric diagnosis of record - specifically, a mood disorder and bipolar disorder.  As such, the Board finds that the Veteran should be provided with another VA examination.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) including the Saginaw, Michigan VAMC, and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond. 

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his acquired psychiatric disorder to include bipolar disorder, depressive disorder, mood, and PTSD. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge. The examiner must elicit a full history from the Veteran and consider the lay statements of record. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

Regarding the non-PTSD psychiatric disorders, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder, mood disorder, bipolar disorder, and any other currently diagnosed psychiatric disorder had onset in, or is otherwise related to, active service.  

Regarding the claim for PTSD, the examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV.  A full explanation of why the criteria are not met is required.  If the examiner finds that the Veteran meets such criteria, the examiner must provide an opinion whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service, and whether his symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge all of the Veteran's lay statements regarding the claimed stressors.  

The examiner must specifically address the following: 
1) the October 2001, November 2007, June 2012 and May 2013 VA examinations; 2) lay statements from the Veteran's family indicating the Veteran's behavioral changes; 3) the September 2012 private psychiatric evaluation; and 4) the January 2017 Board hearing testimony.  

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


